DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
The amendment filed on 6/6/22 has been entered. Claims 16 and 18-30 remain pending in the application. Applicant’s amendments to a drawing objection has overcome the objection previously set forth in the non-final office action mailed on 03/07/22.
Response to Arguments
Applicant’s arguments filed have been fully considered but they are not persuasive. Applicant argues page 4 of Remarks that the prior art in record (Hodgson et al.) does not teach a pressure sensor embedded in a housing and mounted within a distal tip of the shaft (Claim 16). The examiner respectfully disagrees and asserts that Hodgson et al. teach the MEMS pressure sensor which may be in a housing as written in a paragraph [0048] of Hodgson et al. The sensor is placed at a distal end section as shown in Fig.3, and within the shaft, specifically on an inner wall of the shaft, as also described in a paragraph [0033] of applicant’s application. Thus, Hodgson teaches a pressure sensor embedded (equally meaning: inset/set inside/fixed firmly) in a housing mounted within the distal tip of the shaft, equivalent to the written claimed language. Note: Reference(s) which may also be considered for this feature are listed and briefly described in the CONCLUSION section below. The examiner is listing these references for providing further information regarding this feature, and not making the duplicate 103(a) rejections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 23, 24, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Reever et al. (US 20180132703) in view of Hodgson et al. (US 20140167190). 
Regarding Claim 16, Reever et al. disclose a scope system (Fig.1), comprising: a processor (computer 40); and a single-use scope device (Fig.1, [0025] insertion device 10 is a sterile, single-use), comprising: 
a handle (handle 12) configured to remain outside of the body (Fig.1, [0023] insertion device 10 including a hollow handle 12 coupled to a shaft); 
and an elongated shaft extending from the handle to a distal tip (Fig.1, [0023] sertion device 10 including a hollow handle 12 coupled to a shaft 14 terminating in a cap 16) and including a working channel (a working channel 30) extending therethrough, 
the working channel (a working channel 30) being open at the distal tip of the shaft (Fig.2, [0028] working channel 30 extends from port 18 through shaft 14 and terminates in cap 16), 
the shaft being configured to be inserted through a bodily lumen to a target surgical site ([0024] insertion device 10 configured to allow a user to access and view internal areas of a subject's body).
However, Reever et al. do not disclose the shaft including a pressure sensor embedded in a housing mounted within the distal tip of the shaft, the pressure sensor transmitting to the processor sensor data relating to the target surgical site, the pressure sensor being covered by a water-tight coating that separates the pressure sensor from fluid surrounding the scope device while permitting the pressure sensor to measure pressure in the fluid surrounding the scope device.
. Hodgson et al. teach the shaft including a pressure sensor (MEMS pressure sensor 160) embedded in a housing (MEMS package 120, [0048] MEMS pressure sensor 160 may be in a housing) mounted within the distal tip of the shaft (Figs.1 and 3, the distal end of the catheter 10) the pressure sensor transmitting to the processor sensor data relating to the target surgical site ([0027] data communication lines to control send and/or receive signals from the pressure sensor), 
the pressure sensor (MEMS pressure sensor 160) being covered by a water-tight coating ([0048] MEMS package 120, may be sealed to the sensor support member 130 and fittings 131 using an adhesive, sealing the catheter tubing 132 to prevent fluid ingress) that separates the pressure sensor (MEMS pressure sensor 160) from fluid surrounding the scope device while permitting the pressure sensor (MEMS pressure sensor 160) to measure pressure in the fluid surrounding the scope device ([0031]-[0034] a microelectromechanical pressure sensor assembly 100 that is sealed such that its electrical connections are isolated from the surrounding fluid medium).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reever et al. to have the shaft including a pressure sensor embedded in a housing mounted within the distal tip of the shaft, the pressure sensor transmitting to the processor sensor data relating to the target surgical site, the pressure sensor being covered by a water-tight coating that separates the pressure sensor from fluid surrounding the scope device while permitting the pressure sensor to measure pressure in the fluid surrounding the scope device as taught by Hodgson et al. in order to prevent fluid ingress to the sensor ([0048] of Hodgson et al.). The modified device of Reever et al. in view of Hodgson et al. will hereinafter be referred to as the modified device of Reever et al. and Hodgson et al.
Regarding Claim 23, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 16, and Reever et al. teach a fluid source coupled to the scope device, the fluid source providing fluid through the shaft to the target surgical site (Fig.1, each of ports 22 and 24 may include a luer fluidly coupled with one of first and second channels, passages, or tubes 44 extending through shaft 14 and tip 16).
Regarding Claim 24, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 16, and Reever et al. teach wherein the processor (computer 40) includes a display screen and a user interface (display 42), the display screen displaying sensor data to the user ([0029] transmit a signal via cable 38 to computer 40 for processing and display).
Regarding Claim 27, Reever et al. disclose a scope system (Fig.1), comprising: a processor (computer 40); and a single-use scope device (Fig.1, [0025] insertion device 10 is a sterile, single-use), comprising: 
a handle (handle 12) configured to remain outside of the body (Fig.1, [0023] insertion device 10 including a hollow handle 12 coupled to a shaft); 
and an elongated shaft extending from the handle to a distal tip (Fig.1, [0023] sertion device 10 including a hollow handle 12 coupled to a shaft 14 terminating in a cap 16) and including a working channel (a working channel 30) extending therethrough, 
the working channel (a working channel 30) being open at the distal tip of the shaft (Fig.2, [0028] working channel 30 extends from port 18 through shaft 14 and terminates in cap 16), 
the shaft being configured to be inserted through a bodily lumen to a target surgical site ([0024] insertion device 10 configured to allow a user to access and view internal areas of a subject's body), 
the shaft including first and second sensors ([0029]-[0030] digital sensor and pressure sensor 29) transmitting to the processor first and second sensor data, respectively (Fig3, [0031] electrical connections and functions, such as transferring data to/from camera 34, pressure sensor 29, and/or powering);
wherein the scope device being sized and shaped for one of ureteroscopy, hysteroscopy, bronchoscopy, or cystoscopy ([0025] insertion device 10 is a ureteroscope; may be substituted for the ureteroscope, including, as examples, a hysteroscope, a uteroscope, a bronchoscope, a cystoscope, and similar devices).
However, Reever et al. do not disclose wherein the first sensor is a pressure sensor embedded in a housing mounted within the distal tip of the shaft, the pressure sensor covered by a water-tight coating that separates the pressure sensor from fluid surrounding the scope device while permitting the pressure sensor to measure pressure in the fluid surrounding the scope device.
. Hodgson et al. teach wherein the first sensor is a pressure sensor (MEMS pressure sensor 160) embedded in a housing (MEMS package 120, [0048] MEMS pressure sensor 160 may be in a housing) mounted within the distal tip of the shaft (Figs.1 and 3, the distal end of the catheter 10), 
the pressure sensor (MEMS pressure sensor 160) covered by a water-tight coating ([0048] MEMS package 120, may be sealed to the sensor support member 130 and fittings 131 using an adhesive, sealing the catheter tubing 132 to prevent fluid ingress) that separates the pressure sensor (MEMS pressure sensor 160) from fluid surrounding the scope device while permitting the pressure sensor (MEMS pressure sensor 160) to measure pressure in the fluid surrounding the scope device ([0031]-[0034] a microelectromechanical pressure sensor assembly 100 that is sealed such that its electrical connections are isolated from the surrounding fluid medium).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Reever et al. to have wherein the first sensor is a pressure sensor embedded in a housing mounted within the distal tip of the shaft, the pressure sensor covered by a water-tight coating that separates the pressure sensor from fluid surrounding the scope device while permitting the pressure sensor to measure pressure in the fluid surrounding the scope device as taught by Hodgson et al. in order to prevent fluid ingress to the sensor ([0048] of Hodgson et al.).
Regarding Claim 29, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 27, and Reever et al. teach a fluid source coupled to the scope device, the fluid source providing fluid through the handle and the shaft to the target surgical site (Fig.1, each of ports 22 and 24 may include a luer fluidly coupled with one of first and second channels, passages, or tubes 44 extending through shaft 14 and tip 16).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reever et al. (US 20180132703) in view of Hodgson et al. (US 20140167190) and in further view of Hoseit (US 20140275950). 
Regarding Claim 18, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 16, but does not teach wherein the pressure sensor is a chip pressure sensor including an active portion which measures a pressure exerted by the target surgical site on the chip pressure sensor, the chip pressure sensor providing pressure data to the processor via a lead coupled thereto.
Hoseit teaches wherein the pressure sensor is a chip pressure sensor including an active portion which measures a pressure exerted by the target surgical site on the chip pressure sensor (Fig.3b, [0035] a pressure sensor chip securely mounted within a transition housing),
the chip pressure sensor providing pressure data to the processor via a lead coupled thereto ([0035] a lead portion to which a set of pressure sensor signal lead wires are coupled; [0059] pressure controller 630 will be used to synchronize measurements with pressure sensor 130 and may also output measured values to the image processors 660 so that pressure values can be displayed in real-time).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein the pressure sensor is a chip pressure sensor including an active portion which measures a pressure exerted by the target surgical site on the chip pressure sensor, the chip pressure sensor providing pressure data to the processor via a lead coupled thereto as taught by Hoseit in order to provide a simplified arrangement for attaching wires to sensor leads and providing strain relief for the lead wire attachments, and discrimination between healthy and diseased tissue ([0033] and [0060] of Hoseit).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reever et al. (US 20180132703) in view of Hodgson et al. (US 20140167190) and in further view of Veszelei et al. (US 20150313478).  
Regarding Claim 19, the modified device of Reever et al. and Hodgson et al. each the claimed invention as discussed above concerning claim 16, but does not teach wherein the pressure sensor is a fiber optic pressure sensor extending through the length of the shaft, a distal end of the fiber optic pressure sensor being positioned at a distal surface of the distal tip and providing to the processor a pressure readout from the distal tip. 
Veszelei et al. teach wherein the pressure sensor is a fiber optic pressure sensor extending through the length of the shaft (Fig.1B, [0101] e sensor array 43 includes a pressure sensitive resistor; electrical connections or optical connections, extend from the sensor array through the guide wire to the proximal connector), 
a distal end of the fiber optic pressure sensor being positioned at a distal surface of the distal tip (Figs.1A-1B, [0100] one or more sensors disposed on the distal end) and providing to the processor (Figs.1A-1B,  probe interface/processing system 82) a pressure readout from the distal tip (Figs.1A-1B,  [0115] interface unit can include software, control systems, and data analysis and display devices and processors suitable for graphing and displaying pressure, flow, and relative extremum).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein the pressure sensor is a fiber optic pressure sensor extending through the length of the shaft, a distal end of the fiber optic pressure sensor being positioned at a distal surface of the distal tip and providing to the processor a pressure readout from the distal tip as taught by Veszelei et al. in order to provide display of maximum flow and minimum flow ([0153] of Veszelei et al.).
Claim 20, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Reever et al. (US 20180132703) in view of Hodgson et al. (US 20140167190) and in further view of Banik et al. (US 20060069306).
Regarding Claim 20, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 16, but does not teach wherein the scope device further includes a temperature sensor positioned at the distal surface of the distal tip and providing a temperature readout from the distal tip to the processor.
Banik et al. teach wherein the scope device further includes a temperature sensor positioned at the distal surface of the distal tip ([0029] suitable environmental sensors 245 include, but are not limited to, pressure, temperature, pH sensors to measure conditions in the patient adjacent the distal tip) and providing a temperature readout from the distal tip to the processor ([0029] signals from the one or more environmental sensors are transmitted back to the processor).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein the scope device further includes a temperature sensor positioned at the distal surface of the distal tip and providing a temperature readout from the distal tip to the processor as taught by Banik et al. in order to provide measurrment conditions in the patient adjacent the distal tip ([0029] of Banik et al.).
Regarding Claim 26, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 16, but does not teach wherein the scope device further includes a pH sensor.
Banik et al. teach wherein the scope device further includes a pH sensor ([0029] suitable environmental sensors 245 include, but are not limited to, pressure, temperature, pH sensors to measure conditions in the patient adjacent the distal tip).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein the scope device further includes a pH sensor as taught by Banik et al. in order to provide measurrment conditions in the patient adjacent the distal tip ([0029] of Banik et al.).
Regarding Claim 28, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 27, but does not teach wherein the second sensors is one of a temperature sensor, a pH sensor, a capacitive sensor and a gyroscope sensor.  
Banik et al. teach wherein the second sensors is one of a temperature sensor, a pH sensor, a capacitive sensor and a gyroscope sensor ([0029] Suitable environmental sensors 245 include, but are not limited to, pressure, temperature, pH sensors to measure conditions in the patient adjacent the distal tip).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein the second sensors is one of a temperature sensor, a pH sensor, a capacitive sensor and a gyroscope sensor as taught by Banik et al. in order to provide measurrment conditions in the patient adjacent the distal tip ([0029] of Banik et al.).
Regarding Claim 30, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 27, but does not teach wherein the processor includes a display screen and a user interface, the display screen displaying first and second sensor data to the user.
Banik et al. teach wherein the processor ([0018] and [0025] a processor 108 within the control cabinet 14) includes a display screen (display 12) and a user interface (user interface 16),
the display screen (display 12) displaying first and second sensor data to the user (Figs.1-2, abst. and claim 15, the control cabinet including one or more sensors at a distal end; wherein the processor 108 obtains sensor readings from the endoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein the processor includes a display screen and a user interface, the display screen displaying first and second sensor data to the user as taught by Banik et al. in order to provide measurrment conditions in the patient adjacent the distal tip ([0029] of Banik et al.).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reever et al. (US 20180132703) in view of Hodgson et al. (US 20140167190) and in further view of Ikeda (US 20170079508).
Regarding Claim 21, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 16, but does not teach wherein scope device further includes a force sensor configured to measure external forces exerted on tissue by the shaft, the force sensor being positioned on an outer circumference of the shaft and including a wire that extends through the shaft to connect to the processor.
Ikeda teaches wherein scope device further includes a force sensor (Fig.6, sensors 301; [0022] and [0106] types of sensors may be employed, including, but not limited to inductive sensors, capacitive sensors, capacitive displacement sensors) configured to measure external forces exerted on tissue by the shaft (Fig.11A, calculation of resistance force; abst. an array of pressure sensors that provide real-time information of the pressure exerted by the insertion tube as it passes through a patient's body during an endoscopic procedure), 
the force sensor being positioned on an outer circumference of the shaft (Figs.6 and 11A, sensors 301, calculation of resistance force; [0022] and [0106] types of sensors may be employed, including, but not limited to inductive sensors, capacitive sensors, capacitive displacement sensors) and including a wire that extends through the shaft to connect to the processor (controller 116)(Fig.1, [0073] utility cable 114 connects between handle 104 and a controller 116).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein scope device further includes a force sensor configured to measure external forces exerted on tissue by the shaft, the force sensor being positioned on an outer circumference of the shaft and including a wire that extends through the shaft to connect to the processor as taught by Ikeda in order to provide strain/pressure information output of the tube to improved operability ([0209] and [0218] of Ikeda). The modified device of Reeve et al. in view of Hodgson et al. in further view of Ikeda will hereinafter be referred to as the modified device of Reeve et al., Hodgson et al. and Ikeda.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reever et al. (US 20180132703) in view of Hodgson et al. (US 20140167190), in further view of Ikeda (US 20170079508) and further in view of Andarawis et al. (US 20100100010).
Regarding Claim 22, the modified device of Reeve et al., Hodgson et al. and Ikeda teach the claimed invention as discussed above concerning claim 21, and Ikeda teaches wherein scope device includes a series of force sensors placed along a length of the shaft (Figs.3 and 11A, sensors 301 are placed along the elongated shaft or insertion tube 302 of the endoscope; [0022] and [0106] types of sensors may be employed, including, but not limited to inductive sensors, capacitive sensors, capacitive displacement sensors).
However, the modified device of Banik et al., Hodgson et al. and Ikeda does not teach the force sensors measuring a ureteral peristalsis wave force. 
Andarawis et al. teach the force sensors measuring a ureteral peristalsis wave force ([0043] physical interface member 404 may be a membrane, via which the pressure is sensed by a sensor 406, which in the present case is a capacitive pressure sensor; [0054] types of measurements associated with the physiological variable "pressure " include measurement of a pressure wave at any location along the gastrointestinal tract that may be produced, for instance, due to peristaltic contractions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reeve et al., Hodgson et al. and Ikeda to have force sensors measuring a ureteral peristalsis wave force as taught by Andarawis et al. in order to provide a detection of peristaltic movements in the gastrointestinal tract ([0059] of Andarawis et al.).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Reever et al. (US 20180132703) in view of Hodgson et al. (US 20140167190) and in further view of Gu et al. (US 20150319410).
Regarding Claim 25, the modified device of Reever et al. and Hodgson et al. teach the claimed invention as discussed above concerning claim 16, but does not teach wherein the scope device further includes a gyroscope sensor to measure an angular rate of the elongated shaft as it deflects within the target cavity.
Gu et al. teach wherein the scope device further includes a gyroscope sensor to measure an angular rate of the elongated shaft as it deflects within the target cavity ([0026] a sensor 2465 including an accelerator and a gyroscope which are attached to the detection head 242).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Reever et al. and Hodgson et al. to have wherein the scope device further includes a gyroscope sensor to measure an angular rate of the elongated shaft as it deflects within the target cavity as taught by Gu et al. in order to calculate the pose of the detection head based on sensed signals of the gyroscope ([0027] of Gu et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140180028 A1		Burkett; David H.
US 5715827 A			Corl; Paul D. et al.
US 20170055908 A1		Radman; Lloyd et al.
US 20140180142 A1		Millett; Bret C. et al.
US 20140276138 A1		Millett; Bret
US 20170164867 A1		Kassab; Ghassan S. et al.
Burkett (US 20140180028) discloses an adjustable tip. The guidewire 21 includes a sensor 114, such as a pressure sensor, disposed within a sensor housing 120 between the coil segment 112 and the distal tip 110 (See figure below and [0031]).

    PNG
    media_image1.png
    593
    964
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    391
    497
    media_image2.png
    Greyscale


Corl et al. (US 5715827) disclose a guidewire 21 provided with a pressure measuring capability in the form of a pressure sensor assembly 76 which is mounted within the intermediate or transition housing 51.  (See figures below and col.4, lns.28-65).

    PNG
    media_image3.png
    645
    1001
    media_image3.png
    Greyscale

Radman et al. (US 20170055908) disclose a pressure sensor 308 disposed within the sensor housing 306 at distal member of a guidewire. (See figures 1, 5, 8-10.and [0116], [0119]-[0124]). 
Millett et al. (US 20140180142) disclose a device 100 including a flexible elongate member 102 having a distal portion 104 adjacent a distal end 105. A component 108 is a pressure sensor, a temperature sensor etc. The component 108 is positioned within a housing of the flexible elongate member 102.  (See figures 1 and 6, and [0029]-[0031]).
Millett (US 20140276138) discloses a guidewire 21 including a sensor 114, such as a pressure sensor, disposed within a sensor housing 120 between the coil segment 112 and the distal tip 110.  (See figures 4B-7 and [0036]).
Kassab et al. (US 20170164867) discloses a device 100 including a pressure sensor (sensor 130) within a component housing 2675 having one or more component housing, at distal portion of the device 100 (See figures 26-28D and [0140]-[0144]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795